DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-3, 9, 10, 12, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (WO 2016/004273).
	a. Regarding claim 1, Smith discloses a system for automatically engaging with an animal comprising an automated spool 30 with a motor for retracting a cable 5 [residual magnet is magnetized, the ferromagnetic rotor dampens the rotation of the rotating shaft portion in the second direction.
Furthermore, these embodiments may include control circuitry operatively coupled to the residual magnet for controlling the magnetization of the residual motor, [18]], sensor for determining a current distance of extension of the cable [microcontroller 96 can then count the pulses and the pulse rate to determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension and acceleration and the like [74]], and non-transitory memory comprising instructions that, when executed by a processor [the logic elements depicted in Figure 18 may be implemented in firmware and/or software within a microcontroller [78]; Speed sensor rotation counter 98 may be an inductive type sensor wherein rotating shaft 30 may be magnetized and the inductive sensor may be positioned sufficiently close to rotating shaft 30 so that the fluctuating magnetic field caused by the shaft's rotation induces electric pulses in the sensor, and microcontroller 96 can then count the pulses and the pulse rate to determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension and acceleration and the like. Alternatively, the sensor could utilize any other suitable rotational sensor such as optical or physical contact switches and the like [74]] cause the processor to determine, via data from the sensor, that the animal has pulled the cable out to a predetermined distance [when the microcontroller determines that leash member 5 has been unwound a predefined percentage of its total length (e.g. , within 2 feet of the end of the leash member length), the microprocessor may begin braking [75]]; responsive to determining that the cable is extended to the predetermined distance, increase, via the motor, tension in the cable and pull the animal toward the automated spool [These sensors may signal the control circuitry of circumstances such as, for example, a lunging pet (where unwinding acceleration is high), a running pet (where unwinding speed is high) or a nearly fully extended leash member (based on speed of unwinding and time of unwinding) ... the control circuitry may activate the damping/brake system [75]] without exceeding a tension determined to be potentially harmful to the animal [a large dog may be gradually slowed down and the shock load that would otherwise be experienced may be prevented ... thereby dramatically reducing the force required to slow the pet and protecting both the pet and the owner from the typical shock loads [81]]; determine a new distance, different from the predetermined distance [small dog may typically be stopped fairly quickly ... a large dog may be gradually slowed down [82]; user may set the leash for a higher or lower default wind/unwind resistance if desired [82]]; and iterate the steps of determining that the animal has pulled the cable to a given distance, increasing tension to pull the animal [These sensors may signal the control circuitry of circumstances such as, for example, a lunging pet (where unwinding acceleration is high), a running pet (where unwinding speed is high) or a nearly fully extended leash member (based on speed of unwinding and time of unwinding)... the control circuitry may activate the damping/brake system [75]], and determining a new distance different from the given distance [user may set the leash for a higher or lower default
wind/unwind resistance if desired [82]].
	b. Regarding claim 2, Smith discloses the system of claim 1, wherein the automated spool is mounted on an axle and permitted to move laterally along the axle and parallel to a floor surface [Worm shaft pin 32 travels in the grooves of fixed worm shaft 31, forcing spool 34 to travel up and down fixed worm shaft 31 [57]].
	c. Regarding claim 3, Smith discloses the system of claim 1, wherein the automated spool rotates within a second plane of movement other than a plane perpendicular to an axle passing through the automated spool [Leash member 5 is generally aligned colinearly with user's forearm 4…Figures 18 and 1C show the users forearm 4 positioned so that the user's hand 6 is positioned approximately medially, as the dog 3 exerts increased pull on the leash member 5, the users forearm 4 will tend to be pulled so that it is positioned more laterally, thus increasing the colineality of the leash member with the forearm [49]]. 
	d. Regarding claim 9, Smith discloses the system of claim 1, wherein the automated spool 30, sensor, non-transitory memory and processor [the logic elements depicted in Figure 18 may be implemented in firmware and/or software within a microcontroller [78]; Speed sensor rotation counter 98 may be an inductive type sensor wherein rotating shaft 30 may be magnetized and the inductive sensor may be positioned sufficiently close to rotating shaft 30 so that the fluctuating magnetic field caused by the shaft's rotation induces electric pulses in the sensor, and microcontroller 96 can then count the pulses and the pulse rate to determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension and acceleration and the like. Alternatively, the sensor could utilize any other suitable rotational sensor such as optical or physical contact switches and the like [74]] are incorporated within a handheld device chassis [Retractable leash 1 is held by user 2 in the user's hand [49]].  
	e. Regarding claim 10, Smith discloses the system of claim 9, wherein the handheld device chassis [Retractable leash 1 is held by user 2 in the user's hand [49]] comprises an adjustable-length handle [weighted elements may be incorporated ... changeable for example by screwing or
snapping end cap 87 into housing [86]]. 
	f. Regarding claim 12, Smith discloses the system of claim 1 wherein the determined new distance is randomly chosen within a range of possible values greater than zero and less than the maximum length of the cable [small dog may typically be stopped fairly quickly ... a large dog may be gradually slowed down [82]]. 
30 that determines distance of extension by reading one or more marks on the cable as it is unspooled [rotating shaft 30 may be magnetized and the inductive sensor may be positioned sufficiently close to rotating shaft 30 so that the fluctuating magnetic field caused by the shaft's rotation induces electric pulses in the sensor ... the sensor could utilize any other suitable rotational sensor such as optical [74]].
h. Regarding claim 15, Smith discloses the system of claim 1 wherein the sensor for determining a current distance of extension of the cable determines a number of rotations of a gear or other part that physically engages with the cable and is rotated by extension of the cable [the sensor could utilize any other suitable rotational sensor such as ... physical contact switches [74]]. 
	i. Regarding claim 18, Smith discloses a method of engaging with an animal via an automated computing device comprising automatically determining, via an electronic sensor, that the animal has pulled a cable out to a predetermined distance from a motorized spool [residual magnet is magnetized, the ferromagnetic rotor dampens the rotation of the rotating shaft portion in the second direction. Furthermore, these embodiments may include control circuitry operatively coupled to the residual magnet for controlling the magnetization of the residual motor [18]; Speed sensor rotation counter 98 may be an inductive type sensor wherein rotating shaft 30 may be magnetized and the inductive sensor may be positioned sufficiently close to rotating shaft 30 so that the fluctuating magnetic field caused by the shaft's rotation induces electric pulses in the sensor, and microcontroller 96 can then count the pulses and the pulse rate to determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension and acceleration and the like. Alternatively, the sensor could utilize any other suitable rotational sensor such as optical or physical contact switches and the like [74]; the logic elements depicted in Figure 18 may be implemented in firmware and/or software within a microcontroller [78]; when the microcontroller determines that leash member 5 has been unwound a predefined percentage of its total length (e.g., within 2 feet of the end of the leash member length), the microprocessor may begin braking [75]] responsive to determining that the cable is extended to the predetermined distance, automatically causing the motor to increase tension in the cable and pull the animal toward the motorized [These sensors may signal the control circuitry of circumstances such as, for example, a lunging pet (where unwinding acceleration is high), a running pet (where unwinding speed is high) or a nearly fully extended leash member (based on speed of unwinding and time of unwinding)... the control circuitry may activate the damping/brake system [75]] without exceeding a tension determined to be potentially harmful to the animal [a large dog may be gradually slowed down and the shock load that would otherwise be experienced may be prevented ... thereby dramatically reducing the force required to slow the pet and protecting both the pet and the owner from the typical shock loads [81]] automatically determining a new distance, different from the predetermined distance [small dog may typically be stopped fairly quickly ... a large dog may be gradually slowed down [82]]; and iterating the steps of determining that the animal has pulled the cable to a given distance, increasing tension to pull the animal [These sensors may signal the control circuitry of circumstances such as, for example, a lunging pet (where unwinding acceleration is high), a running pet (where unwinding speed is high) or a nearly fully extended leash member (based on speed of unwinding and time of unwinding)... the control circuitry may activate the damping/brake system [75]] and determining a new distance different from the given distance [small dog may typically be stopped fairly quickly ... a large dog may be gradually slowed down [82]; user may set the leash for a higher or lower default wind/unwind resistance if desired [82]].
 	
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (WO 2016/004273) in view of Durrani (US Patent Publication 2011/0308477).  
a. Regarding claim 4, Smith teaches the system of claim 1 having the automated spool, sensor, non-transitory memory, and processor [microcontroller 96 can then ... determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension [74]; the logic elements depicted in Figure 18 may be implemented in firmware and/or software within a microcontroller [78]; Speed sensor rotation counter 98 may be an inductive type sensor wherein rotating shaft 30 may be magnetized and the inductive sensor may be positioned sufficiently close to rotating shaft 30 so that the fluctuating magnetic field caused by the shaft's rotation induces electric pulses in the sensor, and microcontroller 96 can then count the pulses and the pulse rate to determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension and acceleration and the like. Alternatively, the sensor could utilize any other suitable rotational sensor such as optical or physical contact switches and the like [74]].
Smith does not specifically teach the automated spool, sensor, non-transitory memory and processor are incorporated within a wall-mounted housing. Durrani teaches automated spool 102, sensor 200, non-transitory memory and processor 202 [potentiometer 200, adapted to sense the rotation of spool 102, in communication with a controller 202 [0033]] are incorporated within wall-mounted housing 12 [The dog tug apparatus further includes structure for mounting the housing to a support structure, such as a wall of a house [0007]; housing 12 is supported by a particular support structure, such as a wall [0023] FIG. 9] for the purpose of providing a dog tug apparatus with a housing conveniently supported by a wall having a tug device configured to extend from and retract back into the housing designed for a dog to play tug-of-war by itself, which provides the dog with mental and physical stimulation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include the automated spool, sensor, non-transitory memory and processor incorporated within a wall-mounted housing as taught by Durrani because doing so would have provided a dog tug apparatus with a housing conveniently supported by a wall having a tug device configured to extend from and retract back into the housing designed for a dog to play tug-of-war by itself, which provides the dog with mental and physical stimulation.  
	
6. 	Claims 5-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (WO 2016/004273) in view of Durrani (US Patent Publication 2011/0308477) and Shen et al. (US Patent Publication 2017/0127652). 
a. Regarding claim 5, Smith in view of Durrani teaches (references to Durrani) the system of claim 4 having the wall-mounted housing 12 [The dog tug apparatus further includes structure for mounting the housing to a support structure, such as a wall of a house [0007]; housing 12 is supported by a particular support structure, such as a wall [0023]]. Smith in view of Durrani does not specifically teach the housing also comprises a wireless communications interface and transmits data to an application on a remote computing device. Shen teaches housing [a housing for a movable object [0141]; Any description herein of a UAV may apply to a movable object, such as a movable object of a different type [0140]] also comprises a wireless communications interface [The electronic device can be in communication with the UAV directly through a wired or wireless connection 107 [0074]] and transmits data to an application on remote computing device 106 [A user 101 can communicate with one or more processors 102 through a user interface on an electronic device 106 [0074]] for the purpose of providing a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith in view of Durrani to include the housing that comprises a wireless communications interface and transmits data to an application on a remote computing device as taught by Shen because doing so would have provided a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.  
b. Regarding claim 6, Smith in view of Durrani and Shen teaches (references to Durrani) the system of claim 5 having the wall-mounted housing 12 [The dog tug apparatus further includes structure for mounting the housing to a support structure, such as a wall of a house [0007]; housing 12 is supported by a particular support structure, such as a wall [0023]] and the animal pulling on the cable [FIG. 9]. Smith in view of Durrani and Shen does not specifically teach the housing . Shen teaches the housing [a housing for a movable object [0141]; Any description herein of a UAV may apply to a movable object, such as a movable object of a different type [0140]] also comprises camera 111 [vision sensor 111 can be a camera. The vision sensor 111 can be enclosed in the body [0075]] and the data comprises a video feed of the animal pulling on cable 114 [The target object can be attached or tethered to the UAV with via a leash while the UAV is collecting images of the target object [0117]; The target object can be an animal. The animal can be a dog or a cat [0032]] for the purpose of providing a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith in view of Durrani and Shen to include the housing that comprises a camera, and the data comprises a video feed of the animal pulling on the cable as taught by Shen because doing so would have provided a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device. 
c. Regarding claim 7, Smith in view of Durrani and Shen teaches (references to Durrani) the system of claim 6 having the wall-mounted housing 12 [The dog tug apparatus further includes structure for mounting the housing to a support structure, such as a wall of a house [0007]; housing 12 is supported by a particular support structure, such as a wall [0023]] and the animal pulling on the cable [FIG. 9]. Smith in view of Durrani and Shen teaches (references to Shen) the system of claim 6 having remote computing device 106 [A user 101 can communicate with one or more processors 102 through a user interface on an electronic device 106 [0074]] and wireless communications interface [The electronic device can be in communication with the UAV directly through a wired or wireless connection 107 [0074]].
Smith in view of Durrani and Shen does not specifically teach the housing comprises a video screen and speakers, and wherein the video screen and speakers display video and sound from a user of . Shen teaches the housing comprises a video screen 803 [visual stimulus can be provided to the target object through a screen 803 [0119]] and speakers 804 [audio stimulus can be provided through a microphone or speaker 804 [0119]] and wherein the video screen and speakers display video and sound from a user of the application on the remote computing device transmitted to the wireless communications interface [The audio stimulus can be a recording or a live stream of a user's voice [0119]; an image that is displayed on a screen carried by the UAV. The image can be a static image or a video. The image can depict an owner of the target object. The image of the owner can be a static image or a video. The image may be accompanied by an audio recording or a live audio stream of the owner [0121]] for the purpose of providing a video screen and speakers to display video and sound from a user as visual and auditory stimulus to attract the attention of the dog or cat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith in view of Durrani and Shen to include the housing that comprises a video screen and speakers, and wherein the video screen and speakers display video and sound from a user of the application on the remote computing device, transmitted to the wireless communications interface as taught by Shen because doing so would have provided a video screen and speakers to display video and sound from a user as visual and auditory stimulus to attract the attention of the dog or cat.  
d. Regarding claim 8, Smith in view of Durrani and Shen teaches (references to Durrani) the system of claim 5 having cable 5, automated spool 30, non-transitory memory, and processor [the logic elements depicted in Figure 18 may be implemented in firmware and/or software within a microcontroller [78]. Smith in view of Durrani and Shen teaches (references to Shen) the system of claim 5 having the wireless communications interface [The electronic device can be in communication with the UAV directly through a wired or wireless connection 107 [0074]] and remote computing device 106 [A user 101 can communicate with one or more processors 102 through a user interface on an electronic device 106 [0074]].
 instructions that cause the processor to receive, via the wireless communications interface and from the remote computing device, a command to increase tension in the cable and pull the animal toward the automated spool and responsive to receiving the command increasing tension in the cable. Shen teaches instructions that cause the processor to receive, via the wireless communications interface [The electronic device can be in communication with the UAV directly through a wired or wireless connection 107 [0074]] and from the remote computing device 106 [A user 101 can communicate with one or more processors 102 through a user interface on an electronic device 106 [0074]] a command to increase tension in cable 114 and pull the animal toward the automated spool [extending or retracting the leash [0015]] and responsive to receiving the command increasing tension in the cable [comparing a calculation of the target object motion and the movable object motion to determine one or more parameter with which the movable object pulls on the leash [0017]] for the purpose of providing a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith in view of Durrani and Shen to include instructions that cause the processor to receive, via the wireless communications interface and from the remote computing device, a command to increase tension in the cable and pull the animal toward the automated spool and responsive to receiving the command increasing tension in the cable as taught by Shen because doing so would have provided a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device. 
e. Regarding claim 11, Smith teaches the system of claim 9 having the handheld device chassis  [Retractable leash 1 is held by user 2 in the user's hand [49]]. Smith does not specifically teach the device chassis configured to be affixed within and use a power source provided by a wall-mounted housing. Durrani teaches device chassis configured to be affixed within and use a power source provided by wall-mounted housing 12 [The dog tug apparatus further includes structure for mounting the housing to a support structure, such as a wall of a house [0007]; housing 12 is supported by a particular support structure, such as a wall [0023] [FIG. 4]] for the purpose of providing a dog tug apparatus with a housing conveniently supported by a wall having a tug device configured to extend from and retract back into the housing designed for a dog to play tug-of-war by itself, which provides the dog with mental and physical stimulation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include the device chassis configured to be affixed within and use a power source provided by a wall-mounted housing as taught by Durrani because doing so would have provided a dog tug apparatus with a housing conveniently supported by a wall having a tug device configured to extend from and retract back into the housing designed for a dog to play tug-of-war by itself, which provides the dog with mental and physical stimulation.
Smith in view of Durrani does not specifically teach the device chassis configured to communicate via a wireless communications interface. Shen teaches the device chassis [The leash can be extendible or retractable [0020]] configured to communicate via a wireless communications interface [The electronic device can be in communication with the UAV directly through a wired or wireless connection 107 [0074]] for the purpose of providing a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith in view of Durrani to include the device chassis configured to communicate via a wireless communications interface as taught by Shen because doing so would have provided a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.

7. 	Claims 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (WO 2016/004273) in view of Shen et al. (US Patent Publication 2017/0127652).
[microcontroller 96 can then count the pulses and the pulse rate to determine the rotational speed of the main shaft and ultimately the wind/unwind speed, leash member extension and acceleration and the like [74]]. 
Smith does not specifically teach the sensor is a camera that determines distance from the camera to a point at or near a far end of the cable. Shen teaches the sensor is a camera 111 [vision sensor 111 can be a camera. The vision sensor 111 can be enclosed in the body [0075]] that determines distance from the camera to a point at or near a far end of cable 114 [comparing a calculation of the target object motion and the movable object motion to determine one or more parameter with which the movable object pulls on the leash [0017]; one or more vision sensors can be configured to collect an image of the target object while the target object is in locomotion and is attached to the UAV via the leash [0021];  the vision sensor can be configured to recognize an item attached to the target object, for example, a collar or harness. The UAV can be configured to maintain a fixed distance from the target object. In some cases the target object can be attached or tethered to the UAV, for example by a leash. Leash can be a flexible object that attaches on one end to the UAV and on the other end to the target object [0070];  vision sensors can be configured to determine, with the aid of one or more processors, the location of the target object relative to the UAV [0122]; Any description herein of a UAV may apply to a movable object, such as a movable object of a different type [0140]] for the purpose of providing a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include the sensor is a camera that determines distance from the camera to a point at or near a far end of the cable as taught by Shen because doing so would have provided a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
the system determines a maximum or minimum tension based at least in part on an identity of the animal pulling the cable [small dog may typically be stopped fairly quickly ... a large dog may be gradually slowed down [82]]. 
Smith does not specifically teach the system stores use data regarding a specific identified animal. Shen teaches the system stores use data regarding a specific identified animal [A target object 104 can optionally have a wearable identifier 113. For example, the target object may have a collar. The UAV vision sensor can detect a visual pattern on the wearable identifier in order to locate the target object [0076]; A collar worn by a target object can have unique identifiers such that the UAV can distinguish the collar worn by the target object from another collar worn by an alternative target object [0110]; The target object can be an animal. The animal can be a dog or a cat [0032]] for the purpose of providing data regarding a specific identified animal to distinguish the specific identified animal from another alternative animal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include storing use data regarding a specific identified animal as taught by Shen because doing so would have provided data regarding a specific identified animal to distinguish the specific identified animal from another alternative animal. 
c. Regarding claim 17, Smith in view of Shen teaches (references to Shen) the system of claim 16, wherein the system identifies the animal pulling cable 114 by use of camera 111 [A target object 104 can optionally have a wearable identifier 113. For example, the target object may have a collar. The UAV vision sensor can detect a visual pattern on the wearable identifier in order to locate the target object [0076]; A collar worn by a target object can have unique identifiers such that the UAV can distinguish the collar worn by the target object from another collar worn by an alternative target object [0110]; The target object can be an animal. The animal can be a dog or a cat [0032]]. 
	d. Regarding claim 19, Smith teaches the method of claim 18. Smith does not specifically teach transmitting, to a user of a remote computing device, audio or video data of the animal; and displaying, to the animal, audio or video data of the user of the remote computing device. Shen teaches transmitting, to a user of a remote computing device 106, audio or video [The target object can be attached or tethered to the UAV with via a leash while the UAV is collecting images of the target object [0117];  The vision sensor can collect still images or video images of the target object [0117]; The target object can be an animal. The animal can be a dog or a cat [0032]] data of the animal; and displaying, to the animal, audio 804 [audio stimulus can be provided through a microphone or speaker 804 [0119]] or video 803 [visual stimulus can be provided to the target object through a screen 803 [0119]] data of the user of the remote computing device [The audio stimulus can be a recording or a live stream of a user's voice [0119]; an image that is displayed on a screen carried by the UAV. The image can be a static image or a video. The image can depict an owner of the target object. The image of the owner can be a static image or a video. The image may be accompanied by an audio recording or a live audio stream of the owner [0121]] for the purpose of providing a video screen and speakers to display video and sound from a user as visual and auditory stimulus to attract the attention of the dog or cat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include transmitting, to a user of a remote computing device, audio or video data of the animal; and displaying, to the animal, audio or video data of the user of the remote computing device as taught by Shen because doing so would have provided a video screen and speakers to display video and sound from a user as visual and auditory stimulus to attract the attention of the dog or cat.
e. Regarding claim 20, Smith teaches the method of claim 18. Smith does not specifically teach receiving from a remote computing device, a command to increase tension in the cable and responsive to receiving the command increasing the tension in the cable. Shen teaches receiving from remote computing device 106 [A user 101 can communicate with one or more processors 102 through a user interface on an electronic device 106 [0074]] a command to increase tension in the cable and responsive to receiving the command increasing the tension in cable 114 [guide the target by pulling on the attachment mechanism, claim 11; one or more processors are configured to compare a calculation of the target motion and the UAV motion to determine one or more parameter with which the UAV pulls on the attachment mechanism, claim 12] for the purpose of providing a dog or cat with exercise or time by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Smith to include receiving from a remote computing device, a command to increase tension in the cable and responsive to receiving the command increasing the tension in the cable as taught by Shen because doing so would have provided a dog or cat with exercise or time outdoors by pulling on an extendible or retractable cable and wirelessly communicate the actions and behavior of the animal to a remote user through a remote computing device.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643